Order entered October 27, 2017




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01235-CV

                FOR THE BEST INTEREST AND PROTECTION OF T. E. D.

                           On Appeal from the Probate Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. MI-17-50917

                                           ORDER
          This is an appeal from an order requiring mental health services. See TEX. HEALTH &

SAFETY CODE ANN. § 574.070 (West 2017). To advance the appeal on the docket, the Court

ORDERS Charletta Breed, Official Court Reporter of Probate Court No. 3, to file the reporter’s

record no later than October 30, 2017. See id § 574.070(e). The Court further ORDERS

appellant’s brief be filed no later than November 10, 2017 and appellee’s brief be filed no later

than November 20, 2017. See id. The Court cautions that extension requests will be disfavored.

See id.

          The Court DIRECTS the Clerk of the Court to send a copy of this order to Ms. Breed

and the parties.




                                                     /s/   CRAIG STODDART
                                                           JUSTICE